     Case 2:20-cv-02026-JAM-EFB Document 7 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRANDON LA’SHAUN TAYLOR,                           No. 2:20-cv-2026-JAM-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    PATRICK COVELLO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 12, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed November 12, 2020, are adopted in full;

28          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is denied; and
                                                         1
         Case 2:20-cv-02026-JAM-EFB Document 7 Filed 01/04/21 Page 2 of 2


 1             3. Plaintiff is ordered to pay the $402 filing fee1 within fourteen days from the date of
 2   service of this order and is warned that failure to do so will result in the dismissal of this action.
 3

 4
     DATED: December 30, 2020                           /s/ John A. Mendez
 5
                                                        THE HONORABLE JOHN A. MENDEZ
 6                                                      UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1
         The civil filing fee recently increased from $400 to $402.
                                                          2
